In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated May 5, 1977, which revoked petitioner’s parole, petitioner appeals from a judgment of the Supreme Court, Orange County, entered September 20, 1977, which dis: missed the petition. Appeal dismissed as academic, without costs or disbursements, in view of petitioner’s conditional release on April 19, 1978 (see People ex rel. Miranda v Bombard, 55 AD2d 631). Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.